Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 5/17/2021 has been entered, considered, and an action on the merits follows.
Examiner’s Note: This application, previously examined by Examiner Battula, has been transferred to Examiner Kresse on 3/10/2021. “When an examiner is assigned to act on an application which has received one or more actions by some other examiner, full faith and credit should be given to the search and action of the previous examiner unless there is a clear error in the previous action or knowledge of other prior art. In general the second examiner should not take an entirely new approach to the application or attempt to reorient the point of view of the previous examiner, or make a new search in the mere hope of finding something”. (See MPEP 704.01). 
Response to Arguments
Previous rejection of claims 14 and 15 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amended claims present a further 112(b) rejection. See below for more detail.
The indicated allowability of claims 13, 17-18 and 20-22 is withdrawn in view of the newly discovered reference(s) to Pengg (US 8,813,468 B2).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22, Lines 1-3 recite “a cross-sectional area of each of the vertical links…increasing to an angle between 45 and 80 degrees”. However, this limitation appears to say the cross-sectional area is increasing to an angle which is unclear. How can a cross-sectional area increase to an angle? Is the applicant intending to say this area is increasing along an angle between 45 and 80 degrees? According to Fig 2, it appears a cross section is measured at center plane 27 and then follows along a sweeping angle of the rounded portion where the cross section increases along this sweeping angle and then begins to decrease after a certain angle is reached.
Note, no prior art rejection is being applied to claim 22. However, if the 112(b) rejection is overcome by amending the claims, an art rejection might be made because the scope of the claims may change.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-18, 20, 21 and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pengg et al (hereinafter “Pengg”) (US 8,813,468 B2).
Regarding Claim 13, Pengg discloses a link chain (Fig 1) for underground use in mining (Note, for use in underground mining is recited as intended use and not required by the claim), the link chain made of a steel material (Col 2, Lines 57-61) and comprising: horizontal links (2b) and vertical links (2a), wherein each of the horizontal links (2b) and vertical links (2a) has legs running parallel to one another (3, 4), and rounded portions (5, 6) connecting ends of the legs (3, 4), wherein a cross-sectional area of each of the legs is smaller than a cross-sectional area of each of the rounded portions (Mod 2a below shows leg portions 3, 4 having smaller cross sectional areas than rounded portions 5, 6 because ‘width a’ < ‘width c’, and ‘height 3,4’ < ‘height 5,6’) (Mod Fig 2b below shows leg portions 3, 4 having smaller cross sectional areas than rounded 

    PNG
    media_image1.png
    684
    1048
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    675
    831
    media_image2.png
    Greyscale

Regarding Claim 15, Pengg further discloses each of the horizontal links (2b) and vertical links (2a) comprises, at each end of each of the legs (3, 4), a transitional region which starts from the cross-sectional area of the leg to the cross-sectional area of one of the rounded portions and has an angle greater than 0 to smaller than 45 degrees (Mod Fig 2a’ and 2b’ below show the respective transition region where both have angles between 0 and 45 degrees).

    PNG
    media_image3.png
    448
    952
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    608
    839
    media_image4.png
    Greyscale

Regarding Claim 16, Pengg further discloses the transitional region of each of the horizontal links (2b) is configured as a limit stop capable of being for a driver (Mod Fig 2b’ above shows the transitional region that is a limit stop) (Note, a driver here is recited as intended use and not required for the claim).
Regarding Claim 17, Pengg further discloses in each of the horizontal links (2b) and vertical links (2a), an enveloping circle of the cross-sectional area of each of the legs (3, 4) lies in an enveloping circle of the cross-sectional area of one of the rounded portions (5, 6) (Figs 3-5 and 7-9 show how the cross-sectional areas of the leg portions 3, 4 lay within cross sectional areas of the round portions 5, 6).
Regarding Claim 18, Pengg further discloses in each of the horizontal links (2b), the cross-sectional area of each of the legs (3, 4) is rounded on an outer side (Mod Fig 8 below), and follows an outer side of the cross-sectional area of one of the rounded portions (5, 6) (Fig 7).

    PNG
    media_image5.png
    689
    395
    media_image5.png
    Greyscale

Regarding Claim 20, Pengg further discloses the cross-sectional area of each the legs (3, 4) of each of the vertical links (2a) has a rectangular configuration with rounded corners (Fig 4).
Regarding Claim 21, Pengg further discloses the cross-sectional area of the rounded portions (5, 6) of the vertical links (2a) varies (Fig 3 shows the cross-sectional area increasing along the rounded section as it gets towards center plane 7).
Regarding Claim 25, Pengg further discloses the cross-sectional area of each of the legs of each of the horizontal links (2b) is flat on an inner side (Mod Fig 8 below).

    PNG
    media_image5.png
    689
    395
    media_image5.png
    Greyscale

Regarding Claim 26
Regarding Claim 27, Pengg further discloses the cross-sectional area of each of the legs of each of the horizontal links (3, 4) has side areas which connect the inner side and the outer side (Mod Fig 8 above), and the side areas each have two parts that run towards one another at an angle (Fig 6 shows the welding points 13, 14 which appear to protrude outward along the outer side and two side areas. The cross section at this weld will have two parts running towards one another at an angle from opposite directions).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Pengg in view of Lutts (US 2,822,663).
Regarding Claim 14, Pengg further discloses the cross-sectional areas of the legs (3, 4) of each of the vertical links (2a) are the same over the course of the legs of the each vertical link (2b).
While Pengg appears to disclose the cross-sectional areas of the legs (3, 4) of each of the horizontal links (2b) are the same over the course of the legs of the each horizontal link (2b), there is a weld connection (13, 14) that appears to bulge outward (Fig 6) and causes a change in cross-sectional area.
However, in the same field of endeavor, Lutts teaches of a similar steel chain link having a welded connection between ends (12, 13) where after welding is complete, the material bulging outward is removed for the purpose of promoting smoothness in the finished link (Col 4, Lines 10-13).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the welded connection of Pengg, and remove the excess material bulging outward, as taught by Lutts, in order to promote smoothness in the finished link (Lutts: Col 4, Lines 10-13). By removing the excess material bulging outward, the cross-sectional area will be the same over the course of the legs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725